IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF EDWARD C.                : No. 465 WAL 2018
WAGNER                                    :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: TAMMY WAGNER AND             : the Order of the Superior Court
JAMES R. WAGNER, JR.                      :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of May, 2019, the Petition for Allowance of Appeal and

Motion to Quash is DENIED.